



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Corey, 2012 ONCA
    725

DATE: 20121026

DOCKET: C54271

Goudge, Rouleau and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Gary Edward Corey

Applicant (Appellant)

Sherri Beattie, for the appellant

Scott Latimer, for the respondent

Heard and released orally: October 23, 2012

On appeal from the conviction entered on March 1, 2011
    and the sentence imposed on May 5, 2011 by Justice Mary Teresa E. Devlin of the
    Ontario Court of Justice, sitting without a jury.

APPEAL BOOK
    ENDORSEMENT

[1]

The appellant argues that the trial judge erred in finding irrelevant the
    fact that in 18 cases, other than the 16 for which he was charged, he did not
    act fraudulently. The appellant further argues that the trial judge erred in
    finding without evidence, that this is a common pattern in fraud cases. He did
    not pursue his sentence appeal.

[2]

We do not agree with either submission. The trial judges common
    practice comment is not something she relied on in reaching her conclusion.
    Moreover, it is simply common sense.

[3]

By saying the 18 cases were irrelevant, the trial judge was saying no
    more than that she was not prepared to find that the appellants intention in
    these 18 cases spoke to his intention in any of the 16 cases before the court.
    That was a conclusion entirely open on this record. There was ample other
    evidence of the appellants
mens rea
in the 16 cases and we see no
    error in the appellants conviction.

[4]

The appeal must be dismissed. The sentence appeal is abandoned.


